DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-6, 8-18 and 21-24 are pending.
Claims 2, 7 and 19-20 are cancelled.


Response to Amendment
The amendment, filed 30 July 2021, is fully responsive.

Applicant’s amendments to the claim 8 have overcome each and every objections previously set forth. The objections of the claim 8 have been withdrawn.

Applicant’s amendments to the claim 22 have overcome each and every 112(b) rejections previously set forth. The 112(b) rejections of the claim 22 have been withdrawn.


Response to Arguments
Applicant’s arguments with respect to the 103 rejections of claims 1, 8 and 16 are directed to Ding and Valentine, individually or in combination, not teaching “receiving, from a customer tool, a calibration input signal that provides one or more properties of gas that is flowing from the customer tool through a main fluid flow path”.
from a customer tool, a calibration input signal that provides one or more properties of gas that is flowing from the customer tool through a main fluid flow path” (Ding: [0008] “In accordance with one embodiment, a mass flow controller is provided for controlling the flow of gas from a source to a target.  The mass flow controller comprises: first and second flow meters, and upstream and downstream proportional control valves.  The first flow meter is constructed and arranged to measure the flow rate of the mass of a gas through the mass flow controller as a function of thermal sensing mass flow.  The second flow meter includes a pressure sensor and a structure defining a predefined volume for receiving gas flowing through the mass flow controller.  The second flow meter is constructed and arranged to measure flow rate of the mass of the gas through the mass flow controller as a function of measured rate of decay of the gas pressure when allowed to flow from a predefined volume.  The upstream proportional control valve is constructed and arranged to selectively control the rate of flow of gas into the mass flow controller.  The downstream proportional control valve is constructed and arranged so as to control the flow rate of the mass of the gas from the mass flow controller in response to a control signal generated as a function of a set point and the flow rate as measured by one of the flow meters.”; [0017]-[0020] “[0017] In one embodiment the mass flow controller and the processor/controller are configured and arranged to operate as follows: [0018] (a) when the set point at zero the flow control valve is closed, and the second control valve upstream from the flow control valve is opened to allow the gas from the source to fill the predefined volume.  Then the second control valve is closed; [0019] (b) when a flow set point is changed from zero to a non-zero value, the second control valve is kept close and the flow control valve is opened to regulate the flow Qt measured by the first flow meter to the flow set point; [0020] (c) for a predetermined period of time, the mass flow controller verifies the flow rate based on the rate of decay of the pressure signal in accordance with the following relationship: Qv=-V[d(P/T)]/dt”; [0029] “In one embodiment the mass flow controller is configured to perform self-calibration based on the measured values of Qv and Qt.”).
As recited in claim 8, the customer tool is a part of the mass flow control apparatus (“A mass flow control apparatus, the apparatus comprising: … a customer tool that generates a calibration input for a gas”). The mass flow controller portion that performs the calibration function, of Ding, reads on “a customer tool”. Receiving the predefined volume of gas reads on “receiving a calibration input signal” that starts the process of gas filling up with gas pressure for calibration process, where the pressure of the gas reads on “one or more properties of a gas”.
Accordingly, 103 rejections of the claims 1, 8 and 16 are maintained.



Claim Objections
Claim 22 is objected to because of the following informalities: “a determined” in line 3-4 should read “the determined”. Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (US 2014/0190579 A1), hereinafter ‘Ding’, in view of VALENTINE et al. (US 2016/0003665 A1), hereafter ‘Valentine’.
Regarding claim 1, Ding teaches:
A method for calibrating a mass flow control apparatus, the method comprising: (Ding: [0003] “This disclosure relates generally to mass flow controllers (MFCs), and more particularly to a system for and method of monitoring flow through MFCs in real time.”; [0005] “Mass flow controllers (MFCs) are devices for measuring and controlling the flow of gases.  They are usually used to control the flow of gases during a semiconductor manufacturing process wherein the flow of gases into a semiconductor tool, such as a vacuum chamber, must be carefully controlled in order to produce high yield semiconductor products. MFCs are usually designed and calibrated to control specific types of gas at particular ranges of flow rates.”)
Receiving, from a customer tool, a calibration input signal that provides one or more properties of a gas that is flowing from the customer tool through a main fluid flow path; (Ding: [0008] “In accordance with one embodiment, a mass flow controller is provided for controlling the flow of gas from a source to a target.  The mass flow controller comprises: first and second flow meters, and upstream and downstream proportional control valves.  The first flow meter is constructed and arranged to measure the flow rate of the mass of a gas through the mass flow controller as a function of thermal sensing mass flow.  The second flow meter includes a pressure sensor and a structure defining a predefined volume for receiving gas flowing through the mass flow controller.  The second flow meter is constructed and arranged to measure flow rate of the mass of the gas through the mass flow controller as a function of measured rate of decay of the gas pressure when allowed to flow from a predefined volume.  The upstream proportional control valve is constructed and arranged to selectively control the rate of flow of gas into the mass flow controller.  The downstream proportional control valve is constructed and arranged so as to control the flow rate of the mass of the gas from the mass flow controller in response to a control signal generated as a function of a set point and the flow rate as measured by one of the flow meters.”; [0017]-[0020] “[0017] In one embodiment the mass flow controller and the processor/controller are configured and arranged to operate as follows: [0018] (a) when the set point at zero the flow control valve is closed, and the second control valve upstream from the flow control valve is opened to allow the gas from the source to fill the predefined volume.  Then the second control valve is closed; [0019] (b) when a flow set point is changed from zero to a non-zero value, the second control valve is kept close and the flow control valve is opened to regulate the flow Qt measured by the first flow meter to the flow set point; [0020] (c) for a predetermined period of time, the mass flow controller verifies the flow rate based on the rate of decay of the pressure signal in accordance with the following relationship: Qv=-V[d(P/T)]/dt”; [0029] “In one embodiment the mass flow controller is configured to perform self-calibration based on the measured values of Qv and Qt.”) [Receiving the predefined volume of gas reads on “receiving a calibration input signal” that starts the process of gas filling up with gas pressure for calibration process, where the pressure of the gas reads on “one or more properties of a gas”. The mass flow controller portion that performs the calibration function reads on “a customer tool”.]
performing one or more measurements, using one or more sensors, on the gas; (Ding: [0044] “For non-choked flow conditions, a second or downstream pressure sensor 58 is provided on the downstream side of the flow restrictor 52. Data representing the sensed temperature, upstream pressure and downstream pressure is transmitted to the system controller 16 for determining mass flow through the second meter 50 as a function of the sensed measurements.”; [0049] “In addition, MFC 90 includes integrated pressure and temperature sensors, a predetermined internal volume and an integrated upstream control valve (together with the downstream control valve) to provide flow verification utilizing a pressure rate of decaying method.”)
determining a calibration parameter based on the results of the one or more measurements and the calibration input signal; (Ding: [0029] “In one embodiment the mass flow controller is configured to perform self-calibration based on the measured values of Qv and Qt.”) [The calibration based on the measured values of Qv and Qt reads on “a calibration parameter”.]
adjusting a proportional valve, based on the calibration parameter, to adjust a flow rate, of the gas through the apparatus, to match a setpoint flow rate. (Ding: [0008] “The mass flow controller comprises: first and second flow meters, and upstream and downstream proportional control valves.”; [0036] “The second flow meter is constructed and arranged to measure and verify the flow rate of the mass of the gas through the mass flow controller as a function of measured pressure rate of decay of the gas when allowed to flow from the predefined volume.  The upstream proportional control valve constructed and arranged to selectively control the flow rate of gas into the mass flow controller.  The downstream proportional control valve is constructed and arranged so as to control the flow rate of the mass of the gas from the mass flow controller in response to a control signal generated as a function of a set point and the flow rate as measured by the first flow meter.  The system processor/controller is constructed and arranged to generate the control signal and verify the accuracy of the mass flow control of the mass flow controller as a function of the measured pressure rate of decay of the gas allowed to flow from the predetermined volume.  The structure defining the predefined volume is a mounting block for supporting at least the second flow meter and the upstream proportional control valve.”; [0050] “The system controller 110 also receives a signal representative of a set point representing the desired flow.  The set point is a function of the process being run.  The two signals are compared and a feedback signal is provided to downstream control valve 112.  The controller is configured and arranged to adjust the control valve as needed to insure the actual flow rate equals the set point as close as possible.”) [The downstream proportional control valve or the control valve reads on “a proportional valve”.]

Ding does not explicitly teach: determining a response to the flow rate after the adjustment of the proportional valve; the response comprises an overshoot; and determining a tuning parameter based on the response.
Valentine teaches:
determining a response to the flow rate after the adjustment of the proportional valve; the response comprises an overshoot; and determining a tuning parameter based on the response. (Valentine: [0029], figure 3A “For example, FIG. 3A depicts a process 300A for automatically self-adjusting the tuning parameters such as, but not limited to, a valve pedestal value, for correcting a valve response of a MFC due to changes that occur over time and/or alternatively, due to a change in inlet pressure.”; [0032] “The process 300A, at step 300, begins by initializing the MFC during power up or during a change of gas to reload pertinent attributes from memory.  The process 300A then monitors the flow during the initial response of each setpoint change from zero to non zero (block 302) and measuring/determining whether the response fits within the allowable limits (block 304).  For example, in one embodiment, one measured value is the time to reach X% of the final setpoint (X typically 10%-20%, t20) and another measured value is the time to reach Y% of the final setpoint (Y typically 75%-95%, t.sub.95).  In certain embodiments, the disclosed embodiments could monitor the whole curve for fit against a nominal curve as opposed to only looking at t20 and t95.”; [0033] “Still, in some embodiments, a third measured value is the value of the overshoot the first time the flow passes the requested setpoint (ovs).  That value can be 100% to 125% of the final setpoint, but could be over 200% when the tuning is really poor.”; [0034] “If the response fits within the allowable limits, the process returns to step 302.  However, if the response does not fit within the allowable limits, the process automatically performs a self-adjustment to correct for the response (block 306).  For example, in one embodiment, the process may be configured to execute instructions to correct the response by adjusting the P, I and D parameters of the control loop.”) [Monitoring the response upon setpoint change reads on “determining a response”. Re-tuning, upon response characteristics changing over time, means that the adjustments have been made previous to the re-tuning, and is directed to “after the adjustment of the proportional valve”. Automatically correcting the response by adjusting P, I and D parameters reads on “determining a tuning parameter based on the response”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ding and Valentine before them, to modify the calibrating of the mass flow controller to incorporate automatic tuning upon changes to the control system.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve maintaining a proper behavior of the mass flow controller over time without expensive field service (Valentine: [0006] “Customers want repeatability from device to device.  To ensure that an MFC behaves correctly, the MFC is tuned.  Tuning is the process by which a specific MFC characteristic is calibrated so that each device may provide the same behavior when subjected to the same inputs.  For example, when given a particular setpoint, all MFCs are expected to reach that setpoint within a certain amount of time (e.g., 300 ms +/-50 ms).  It would not be of interest for the customer to get MFCs that are as fast as possible if one of them reaches setpoint in 150 ms and another in 400 ms.”; [0007] “Tuning an MFC is a difficult operation that requires specialized setup and experienced operators.  In addition, changes in the operating conditions and slight changes in the physical characteristics of the MFC can require expensive field service to retune the device after a few months of operation.”)

Regarding claim 23, Ding and Valentine teach all the features of claim 1.
Valentine further teaches:
receiving a threshold for response overshoot from the customer tool. (Valentine: [0032] “The process 300A, at step 300, begins by initializing the MFC during power up or during a change of gas to reload pertinent attributes from memory.  The process 300A then monitors the flow during the initial response of each setpoint change from zero to non zero (block 302) and measuring/determining whether the response fits within the allowable limits (block 304).  For example, in one embodiment, one measured value is the time to reach X% of the final setpoint (X typically 10%-20%, t20) and another measured value is the time to reach Y% of the final setpoint (Y typically 75%-95%, t.sub.95).  In certain embodiments, the disclosed embodiments could monitor the whole curve for fit against a nominal curve as opposed to only looking at t20 and t95.”) [The MFC portion that performs the tuning function reads on “a customer tool”, and the allowable limits read on “a threshold”.]

Regarding claim 24, Ding and Valentine teach all the features of claims 1 and 23.
Valentine further teaches:
wherein the threshold for response overshoot comprises thresholds across a spectrum of the mass flow control apparatus. (Valentine: [0032] “The process 300A, at step 300, begins by initializing the MFC during power up or during a change of gas to reload pertinent attributes from memory.  The process 300A then monitors the flow during the initial response of each setpoint change from zero to non zero (block 302) and measuring/determining whether the response fits within the allowable limits (block 304).  For example, in one embodiment, one measured value is the time to reach X% of the final setpoint (X typically 10%-20%, t20) and another measured value is the time to reach Y% of the final setpoint (Y typically 75%-95%, t.sub.95).  In certain embodiments, the disclosed embodiments could monitor the whole curve for fit against a nominal curve as opposed to only looking at t20 and t95.”) [The allowable limit for the time to reach X% of the final setpoint and the allowable limit for the time to reach Y% of the final setpoint read on “thresholds”, and the X% of the setpoint and Y% of the setpoint in determining the responses from the MFC reads on “a spectrum of the mass flow control apparatus”.]



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ding, in view of Valentine, further in view of Nagai (US 2015/0241264 A1), hereinafter ‘Nagai’.
Regarding claim 3, Ding and Valentine teach all the features of claim 1.
Ding and Valentine do not explicitly teach: determining a measured volume based on the results of the one or more rate of decay measurements; wherein the calibration input signal provides an actual volume of the gas; and wherein the calibration parameter matches the measured volume to the actual volume.
Nagai teaches:
determining a measured volume based on the results of the one or more rate of decay measurements; wherein the calibration input signal provides an actual volume of the gas; and wherein the calibration parameter matches the measured volume to the actual volume. (Nagai: Abstract “A valve fully closing part; a calibrating volume calculation part that calculates a calibrating volume on the basis value of an integration of a flow rate measured value outputted from a flow rate sensor in a fluid parameter changing interval; and a calibration part that calibrates a flow rate on the basis of the calculated calibrating volume and a preset reference volume are provided.”; [0021] “That is, a self-calibrating mechanism of the present invention is a self-calibrating mechanism that, on a basis of a measured value of a flow rate sensor that measures a flow rate of fluid flowing through a flow path, performs self-calibration of a measured value of the flow rate sensor, and provided with: a valve fully closing part that outputs a fully closing command for fully closing a valve provided in the flow path; a calibrating volume calculation part that calculates a calibrating volume on a basis of an integrated value of flow rate measured by the flow rate sensor in at least a partial interval of a fluid parameter changing interval in which the valve is in a state of being kept in a fully closed state or in a state of being changed from the fully closed state to an opened state, and the flow rate of the fluid flowing through the flow path changes with time; and a calibration part that, on a basis of the calibrating volume calculated in the calibrating volume calculation part, and a preset reference volume, calculates a calibration factor for performing the self-calibration of the measured value of the flow rate sensor.”) [The preset reference volume reads on “an actual volume of the gas”, the volume based on the measured flow rate reads on “an actual volume of the gas”, and determining the flow rate when the valve is fully closed to an opened state reads on “based on the results of the one or more rate of decay measurements”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ding, Valentine and Nagai before them, to modify the diagnosing and calibrating of the mass flow controller to incorporate using volume of gas as measured with the flow rate sensor.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow diagnosing an abnormality of the flow rate sensor (Nagai: [0008] “The diagnostic mechanism is configured to subsequently determine whether or not a difference between the calculated diagnostic volume and the preset reference volume is equal to or less than an allowable value, and in the case where a difference equal to or more than the allowable value appears, determine that the measured value outputted from the flow rate sensor has abnormality.”).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ding, in view of Valentine, further in view of Nagai, further in view of Banares et al. (US 2015/0121988 A1), hereinafter ‘Banares’.
Regarding claim 4, Ding, Valentine and Nagai teach all the features of claims 1 and 3.
Ding further teaches:
detecting a deviation of accuracy based on the calibration parameter; setting off an alarm to alert a user of the deviation; (Ding: [0028] “In one embodiment the mass flow controller is further configured to compare the verified flow rate Qv, with the flow rate measured by the first flow meter Qt, and wherein a flow error alarm signal is provided if the deviation between Qt and Qv exceeds the threshold.”; [0046] “Should the output signal of comparator 76 exceed the threshold value (wherein the two meters provide different flow measurements such that the difference between the two exceed a predetermined threshold), the threshold detector provides an alarm or indicating signal to alert the user that at least one of the meters is inaccurate, and that the MFC should be taken off line and further tested.”) [Comparing to determine deviation reads on “configured to detect a deviation of accuracy”.]

Ding, Valentine and Nagai do not explicitly teach: transmitting the alarm over a communication protocol.
Banares teaches:
transmitting the alarm over a communication protocol. (Banares: [0048] “In certain embodiments, the mass flow controller 100 may also transmit the results to the tool controller 200 and/or may be configured to raise an alarm when its internal rate of decay measurement shows that the characteristics of the device have changed by a certain amount in a given period of time (step 322).”; [0044] “Therefore, in accordance with the disclosed embodiments, in order to interrupt the delivery of gas to the mass flow controller 100, the mass flow controller 100 may be configured with a software protocol to communicate with the tool controller 200 to have the tool controller issue a pilot valve control signal to close the tool pilot valve 204, which in turn causes the upstream isolation valve 210 to close, thereby shutting the gas supply to the mass flow controller 100 for enabling the mass flow controller 100 to perform an in-situ rate of decay measurement for self-detecting any performance loss.”) [See the sequence of communication using “a communication protocol” as illustrated in figures 3-4.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ding, Valentine, Nagai and Banares before them, to modify the diagnosing and calibrating of the mass flow controller to incorporate transmitting alarm signal using the software protocol to communicate with the tool controller.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for a proper configuration for communication amongst controllers (Banares: [0048] “In certain embodiments, the mass flow controller 100 may also transmit the results to the tool controller 200 and/or may be configured to raise an alarm when its internal rate of decay measurement shows that the characteristics of the device have changed by a certain amount in a given period of time (step 322).”).



Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ding, in view of Valentine, further in view of Glime, III et al. (US 2015/0323082 A1), hereinafter ‘Glime’.
Regarding claim 5, Ding and Valentine teach all the features of claim 1.
Ding further teaches:
a shutoff valve. (Ding: [0017]-[0020] “[0017] In one embodiment the mass flow controller and the processor/controller are configured and arranged to operate as follows: [0018] (a) when the set point at zero the flow control valve is closed, and the second control valve upstream from the flow control valve is opened to allow the gas from the source to fill the predefined volume.  Then the second control valve is closed; [0019] (b) when a flow set point is changed from zero to a non-zero value, the second control valve is kept close and the flow control valve is opened to regulate the flow Qt measured by the first flow meter to the flow set point; [0020] (c) for a predetermined period of time, the mass flow controller verifies the flow rate based on the rate of decay of the pressure signal in accordance with the following relationship: Qv=-V[d(P/T)]/dt”) [The second control valve completely closing reads on “a shutoff valve”.]

Ding and Valentine do not explicitly teach: wherein a shut off valve comprises an elastomer located between a shut off valve seat and shut off valve body components.
Glime teaches:
wherein a shut off valve comprises an elastomer located between a shut off valve seat and shut off valve body components. (Glime: [0038] “The valve seat 28 may be disposed in a valve seat recess 52 of the valve body 32.  The valve seat recess 52 surrounds the inlet port 34 and may include an annular support wall 54 that delimits the valve seat recess 52.  The annular support wall 54 may be inwardly and optionally staked as shown so as to capture and secure the valve seat 28 in the valve seat recess 52.  Thus, the support wall 54 when staked may present a tapered frusto-conical outer surface 56.”; [0039] The valve assembly 14 may be made of many different materials.  The DP Series and DF Series include valve bodies and diaphragms made of stainless steel.  The valve seat 28 is commonly made of non-metal materials, for example, including but not limited to PFA (perfluoalkoxy), PTFE, (polytetrafluoroethylene), PCTFE (polychlorotrifluoroethylene), PEEK (polyetheretherkeytone), PI (polyimide), and elastomers.  It is preferred but not required in all applications that the valve seat material be elastically compressible.”) [The valve seat recess 52 reads on “the shut off valve seat”, and the valve seat 28 reads on “an elastomer”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ding, Valentine and Glime before them, to modify the diagnosing and calibrating of the mass flow controller to incorporate using valve assembly with valve seat recess and valve seat made of non-metal materials.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for a high purity valves to deliver chemicals for the processes in the semiconductor industry (Glime: [0003] “Valves are well known for use as flow control devices for gas and liquid fluid delivery.  In the semiconductor industry as well as others, delivery of process chemicals during various processing operations is controlled using valves, for example, high purity valves.  Some of the more common applications for valves are chemical vapor deposition (CVD) and atomic layer deposition (ALD).”).



Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ding, in view of Valentine, further in view of Glime, further in view of Banares.
Regarding claim 6, Ding, Valentine and Glime teach all the features of claims 1 and 5.
Ding, Valentine and Glime do not explicitly teach: performing a subsequent rate of decay measurement, responsive to receiving a command, based on the calibration parameter; and determining a leak-by value based on the subsequent rate of decay measurement.
Banares teaches:
performing a subsequent rate of decay measurement, responsive to receiving a command, based on the calibration parameter; and (Banares: [0046], figure 3 “In the depicted embodiment, the mass flow controller 100 requests process timing information from the tool controller 200 (step 302).  This request may be performed at a predetermined time and/or occur repeatedly at prespecified time intervals.  In response to the process timing information request, the tool controller 200 returns the process timing information data to the mass flow controller 100 (step 304).  In an alternative embodiment, the tool controller 200 may be configured to automatically push the process timing information data to the mass flow controller 100 without having to first receive a request.”) [Receiving the request reads on “receiving a command”.]
determining a leak-by value based on the subsequent rate of decay measurement. (Banares: [0013] “Still, the disclosed embodiments also include a mass flow controller that includes an inlet for receiving the fluid; a flow path in which the fluid passes through the mass flow controller; a mass flow sensor for providing a signal corresponding to mass flow of the fluid through the flow path; an adjustable valve for regulating the flow of the fluid out of an outlet of the mass flow controller; a controller configured to apply a valve control signal to adjust the adjustable valve to a desired valve position to control the flow of the fluid out of an outlet of the mass flow controller; a communication interface for communicating with a tool controller; and at least one processing component configured to execute instructions to: perform an in-situ rate of decay measurement; determine a first valve leak value based on the rate of decay measurement; perform a flow measurement using the flow sensor while performing the in-situ rate of decay measurement; determine a second valve leak value measured by the flow sensor; determine a sensor offset correction value based on a difference between the first valve leak value and the second valve leak value; and apply the sensor offset correction value in zeroing the flow sensor.”) [determining the leak value based on the rate of decay reads on “to calculate a leak-by value based on the rate of decay”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ding, Valentine, Glime and Banares before them, to modify the diagnosing and calibrating of the mass flow controller to incorporate determining leak value of the valves in realtime.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for correcting accuracy of the mass flow controller by determining leak values and offsetting the output accordingly (Banares: [0006] “To combat one or more of the above problems, the disclosed embodiments include a system and method for providing a self-validating mass flow controller that is configured to determine valve leak and sensor offset simultaneously.  In addition, the disclosed embodiments may utilize the self-validating procedure for real time in-situ correction of a mass flow controller or mass flow meter's output for zero offset or zero drift in the presence of valve leak.  This will enable the MFC or MFM to provide real time accurate information without requiring down time to make the measurements.”).



Claims 8, 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ding, in view of Glime, further in view of Valentine.

Regarding claim 8, Ding teaches:
A mass flow control apparatus, the apparatus comprising: (Ding: [0005] “Mass flow controllers (MFCs) are devices for measuring and controlling the flow of gases.  They are usually used to control the flow of gases during a semiconductor manufacturing process wherein the flow of gases into a semiconductor tool, such as a vacuum chamber, must be carefully controlled in order to produce high yield semiconductor products.”; [0008] “In accordance with one embodiment, a mass flow controller is provided for controlling the flow of gas from a source to a target.”)
Attorney Docket No. FDS_2007US_1- 38 -a main fluid flow path connected to a proportional valve; (Ding: [0008] “The mass flow controller comprises: first and second flow meters, and upstream and downstream proportional control valves.”)
at least one sensor that measures a property of a gas in the flow path downstream to a flow restrictor; (Ding: [0044] “For non-choked flow conditions, a second or downstream pressure sensor 58 is provided on the downstream side of the flow restrictor 52. Data representing the sensed temperature, upstream pressure and downstream pressure is transmitted to the system controller 16 for determining mass flow through the second meter 50 as a function of the sensed measurements.”) [The downstream pressure data of the flow of gas reads on “a property of a gas in the flow path downstream”.]
a shut off valve … located downstream from an inlet valve and connected to the main fluid flow path; a customer tool that generates a calibration input for a gas; a control module configured to receive the calibration input from the customer tool and calculate a rate of decay from a signal from the at least one sensor when the inlet valve is closed; (Ding: [0008] “In accordance with one embodiment, a mass flow controller is provided for controlling the flow of gas from a source to a target.  The mass flow controller comprises: first and second flow meters, and upstream and downstream proportional control valves.  The first flow meter is constructed and arranged to measure the flow rate of the mass of a gas through the mass flow controller as a function of thermal sensing mass flow.  The second flow meter includes a pressure sensor and a structure defining a predefined volume for receiving gas flowing through the mass flow controller.  The second flow meter is constructed and arranged to measure flow rate of the mass of the gas through the mass flow controller as a function of measured rate of decay of the gas pressure when allowed to flow from a predefined volume.  The upstream proportional control valve is constructed and arranged to selectively control the rate of flow of gas into the mass flow controller.  The downstream proportional control valve is constructed and arranged so as to control the flow rate of the mass of the gas from the mass flow controller in response to a control signal generated as a function of a set point and the flow rate as measured by one of the flow meters.”; [0017]-[0020] “[0017] In one embodiment the mass flow controller and the processor/controller are configured and arranged to operate as follows: [0018] (a) when the set point at zero the flow control valve is closed, and the second control valve upstream from the flow control valve is opened to allow the gas from the source to fill the predefined volume.  Then the second control valve is closed; [0019] (b) when a flow set point is changed from zero to a non-zero value, the second control valve is kept close and the flow control valve is opened to regulate the flow Qt measured by the first flow meter to the flow set point; [0020] (c) for a predetermined period of time, the mass flow controller verifies the flow rate based on the rate of decay of the pressure signal in accordance with the following relationship: Qv=-V[d(P/T)]/dt”; [0029] “In one embodiment the mass flow controller is configured to perform self-calibration based on the measured values of Qv and Qt.”) [The processor/controller reads on “a control module”, the second control valve or the downstream proportional control valve reads on “a shut off valve”, and the flow control valve or the upstream proportional control valve reads on “an inlet valve”. Measuring flow rate of the mass of the gas through the mass flow controller as a function of measured rate of decay of the gas pressure upon closing the second control valve reads on “calculate a rate of decay from a signal … when the inlet valve is closed”. The predefined volume reads on “a calibration input”. The mass flow controller portion that performs the calibration function reads on “a customer tool”.]
the control module is further configured to calculate a calibration parameter based on the rate of decay; (Ding: [0029] “In one embodiment the mass flow controller is configured to perform self-calibration based on the measured values of Qv and Qt.”) [The calibration based on the measured values of Qv and Qt reads on “a calibration parameter”.]
the control module is further configured to receive a setpoint flow rate; and the control module is further configured to adjust the proportional valve, based on the calibration parameter, to adjust a flow rate, of the gas through the apparatus, to match the setpoint flow rate. (Ding: [0036] “The second flow meter is constructed and arranged to measure and verify the flow rate of the mass of the gas through the mass flow controller as a function of measured pressure rate of decay of the gas when allowed to flow from the predefined volume.  The upstream proportional control valve constructed and arranged to selectively control the flow rate of gas into the mass flow controller.  The downstream proportional control valve is constructed and arranged so as to control the flow rate of the mass of the gas from the mass flow controller in response to a control signal generated as a function of a set point and the flow rate as measured by the first flow meter.  The system processor/controller is constructed and arranged to generate the control signal and verify the accuracy of the mass flow control of the mass flow controller as a function of the measured pressure rate of decay of the gas allowed to flow from the predetermined volume.  The structure defining the predefined volume is a mounting block for supporting at least the second flow meter and the upstream proportional control valve.”; [0050] “The system controller 110 also receives a signal representative of a set point representing the desired flow.  The set point is a function of the process being run.  The two signals are compared and a feedback signal is provided to downstream control valve 112.  The controller is configured and arranged to adjust the control valve as needed to insure the actual flow rate equals the set point as close as possible.”)

Ding does not explicitly teach: a shut off valve with a shut off valve seat and shut off valve body components; the control module is further configured to determine a response to the flow rate after adjusting the proportional valve; the response comprises an overshoot; and the control module is further configured to determine a tuning parameter based on the response.
Glime teaches:
a shut off valve with a shut off valve seat and shut off valve body components. (Glime: Abstract “A valve and tool assembly includes a valve seat, a valve seat recess, a seat carrier and a valve seat displacement tool.”; [0039] “The valve assembly 14 may be made of many different materials.  The DP Series and DF Series include valve bodies and diaphragms made of stainless steel.  The valve seat 28 is commonly made of non-metal materials, for example, including but not limited to PFA (perfluoalkoxy), PTFE, (polytetrafluoroethylene), PCTFE (polychlorotrifluoroethylene), PEEK (polyetheretherkeytone), PI (polyimide), and elastomers. It is preferred but not required in all applications that the valve seat material be elastically compressible.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ding and Glime before them, to modify the diagnosing and calibrating of the mass flow controller to incorporate using valve assembly with valve seat recess and valve seat made of non-metal materials.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for a high purity valves to deliver chemicals for the processes in the semiconductor industry (Glime: [0003] “Valves are well known for use as flow control devices for gas and liquid fluid delivery.  In the semiconductor industry as well as others, delivery of process chemicals during various processing operations is controlled using valves, for example, high purity valves.  Some of the more common applications for valves are chemical vapor deposition (CVD) and atomic layer deposition (ALD).”).

Ding and Glime do not explicitly teach: the control module is further configured to determine a response to the flow rate after adjusting the proportional valve; the response comprises an overshoot and; the control module is further configured to determine a tuning parameter based on the response.
Valentine teaches:
the control module is further configured to determine a response to the flow rate after adjusting the proportional valve; the response comprises an overshoot and; the control module is further configured to determine a tuning parameter based on the response. (Valentine: [0029], figure 3A “For example, FIG. 3A depicts a process 300A for automatically self-adjusting the tuning parameters such as, but not limited to, a valve pedestal value, for correcting a valve response of a MFC due to changes that occur over time and/or alternatively, due to a change in inlet pressure.”; [0032] “The process 300A, at step 300, begins by initializing the MFC during power up or during a change of gas to reload pertinent attributes from memory.  The process 300A then monitors the flow during the initial response of each setpoint change from zero to non zero (block 302) and measuring/determining whether the response fits within the allowable limits (block 304).  For example, in one embodiment, one measured value is the time to reach X% of the final setpoint (X typically 10%-20%, t20) and another measured value is the time to reach Y% of the final setpoint (Y typically 75%-95%, t.sub.95).  In certain embodiments, the disclosed embodiments could monitor the whole curve for fit against a nominal curve as opposed to only looking at t20 and t95.”; [0033] “Still, in some embodiments, a third measured value is the value of the overshoot the first time the flow passes the requested setpoint (ovs).  That value can be 100% to 125% of the final setpoint, but could be over 200% when the tuning is really poor.”; [0034] “If the response fits within the allowable limits, the process returns to step 302.  However, if the response does not fit within the allowable limits, the process automatically performs a self-adjustment to correct for the response (block 306).  For example, in one embodiment, the process may be configured to execute instructions to correct the response by adjusting the P, I and D parameters of the control loop.”) [Monitoring the response upon setpoint change reads on “determine a response”. Re-tuning, upon response characteristics changing over time, means that the adjustments have been made previous to the re-tuning, and is directed to “after the adjusting the proportional valve”. Automatically correcting the response by adjusting P, I and D parameters reads on “determine a tuning parameter based on the response”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ding, Glime and Valentine before them, to modify the calibrating of the mass flow controller to incorporate automatic tuning upon changes to the control system.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve maintaining a proper behavior of the mass flow controller over time without expensive field service (Valentine: [0006] “Customers want repeatability from device to device.  To ensure that an MFC behaves correctly, the MFC is tuned.  Tuning is the process by which a specific MFC characteristic is calibrated so that each device may provide the same behavior when subjected to the same inputs.  For example, when given a particular setpoint, all MFCs are expected to reach that setpoint within a certain amount of time (e.g., 300 ms +/-50 ms).  It would not be of interest for the customer to get MFCs that are as fast as possible if one of them reaches setpoint in 150 ms and another in 400 ms.”; [0007] “Tuning an MFC is a difficult operation that requires specialized setup and experienced operators.  In addition, changes in the operating conditions and slight changes in the physical characteristics of the MFC can require expensive field service to retune the device after a few months of operation.”)

Regarding claim 10, Ding, Glime and Valentine teach all the features of claim 8.
Ding further teaches:
wherein the calibration input is one or more values for actual flow performance; (Ding: [0021]-[0026] “[0021] wherein QV is the verified flow rate as determined by the second flow meter; [0022] V is the predetermined volume; [0023] P is the pressure as measured by the pressure signal; [0024] T is the temperature as measured by the temperature signal; and [0025] d(P/T)/dt is the first derivative of the ratio P/T; i.e., the rate of change of the ratio P/T. and [0026] (d) After the flow verification, the second control valve is opened to let mass flow controller continue the flow control.”) [The measured pressure and the measured temperature reads on “one or more values for actual flow performance”.]
wherein each of the one or more values for actual flow performance is given for a configuration point that is on a flow spectrum for the apparatus; and (Ding: [0008] “The second flow meter is constructed and arranged to measure flow rate of the mass of the gas through the mass flow controller as a function of measured rate of decay of the gas pressure when allowed to flow from a predefined volume.”) [Filling the predefined volume of gas fully at the volume reads on “a configuration point that is on the flow spectrum for the apparatus”, and obtaining measurements based on the predefined volume reads on “the one or more values for actual flow performance is given for a configuration point …”.]
wherein the calibration parameter determines a measured flow rate, based on the rate of decay, and matches the measured flow rate to each of the one or more values for actual flow performance. (Ding: [0036] “The second flow meter is constructed and arranged to measure and verify the flow rate of the mass of the gas through the mass flow controller as a function of measured pressure rate of decay of the gas when allowed to flow from the predefined volume.”) [The measured pressure rate of decay representing volume left from the predefined volume reads on a measured volume, based on the rate of decay”.]

Regarding claim 12, Ding, Glime and Valentine teach all the features of claim 8.
Glime further teaches:
an elastomer located between the shut off valve seat and shut off valve body components. (Glime: [0038] “The valve seat 28 may be disposed in a valve seat recess 52 of the valve body 32.  The valve seat recess 52 surrounds the inlet port 34 and may include an annular support wall 54 that delimits the valve seat recess 52.  The annular support wall 54 may be inwardly and optionally staked as shown so as to capture and secure the valve seat 28 in the valve seat recess 52.  Thus, the support wall 54 when staked may present a tapered frusto-conical outer surface 56.”; [0039] The valve assembly 14 may be made of many different materials.  The DP Series and DF Series include valve bodies and diaphragms made of stainless steel.  The valve seat 28 is commonly made of non-metal materials, for example, including but not limited to PFA (perfluoalkoxy), PTFE, (polytetrafluoroethylene), PCTFE (polychlorotrifluoroethylene), PEEK (polyetheretherkeytone), PI (polyimide), and elastomers.  It is preferred but not required in all applications that the valve seat material be elastically compressible.”) [The valve set recess 52 reads on “the shut off valve seat”, and the valve seat 28 reads on “an elastomer”.]
The motivation to combine Ding, Glime and Valentine, which teach the features of the present claim, as submitted in claim 8, is incorporated herein.

Regarding claim 13, Ding, Glime and Valentine teach all the features of claims 8 and 12.
Glime further teaches:
wherein the elastomer is a corrosion resistant material selected from the group consisting of PCTFE, PTEE, TEFLON, and NYLON. (Glime: [0039] The valve assembly 14 may be made of many different materials.  The DP Series and DF Series include valve bodies and diaphragms made of stainless steel.  The valve seat 28 is commonly made of non-metal materials, for example, including but not limited to PFA (perfluoalkoxy), PTFE, (polytetrafluoroethylene), PCTFE (polychlorotrifluoroethylene), PEEK (polyetheretherkeytone), PI (polyimide), and elastomers.”)
The motivation to combine Ding, Glime and Valentine, which teach the features of the present claim, as submitted in claim 8, is incorporated herein.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ding, in view of Glime, further in view of Valentine, further in view of Nagai.
Regarding claim 9, Ding, Glime and Valentine teach all the features of claim 8.
Ding, Glime and Valentine do not explicitly teach: wherein the calibration input is an actual volume of the gas; and wherein the calibration parameter matches a measured volume, based on the rate of decay, to the actual volume of the gas.
Nagai teaches:
wherein the calibration input is an actual volume of the gas; and wherein the calibration parameter matches a measured volume, based on the rate of decay, to the actual volume of the gas. (Nagai: Abstract “A valve fully closing part; a calibrating volume calculation part that calculates a calibrating volume on the basis value of an integration of a flow rate measured value outputted from a flow rate sensor in a fluid parameter changing interval; and a calibration part that calibrates a flow rate on the basis of the calculated calibrating volume and a preset reference volume are provided.”; [0021] “That is, a self-calibrating mechanism of the present invention is a self-calibrating mechanism that, on a basis of a measured value of a flow rate sensor that measures a flow rate of fluid flowing through a flow path, performs self-calibration of a measured value of the flow rate sensor, and provided with: a valve fully closing part that outputs a fully closing command for fully closing a valve provided in the flow path; a calibrating volume calculation part that calculates a calibrating volume on a basis of an integrated value of flow rate measured by the flow rate sensor in at least a partial interval of a fluid parameter changing interval in which the valve is in a state of being kept in a fully closed state or in a state of being changed from the fully closed state to an opened state, and the flow rate of the fluid flowing through the flow path changes with time; and a calibration part that, on a basis of the calibrating volume calculated in the calibrating volume calculation part, and a preset reference volume, calculates a calibration factor for performing the self-calibration of the measured value of the flow rate sensor.”) [The preset reference volume reads on “an actual volume of the gas”, the volume based on the measured flow rate reads on “an actual volume of the gas”, and determining the flow rate when the valve is fully closed to an opened state reads on “based on the rate of decay”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ding, Glime, Valentine and Nagai before them, to modify the diagnosing and calibrating of the mass flow controller to incorporate using volume of gas as measured with the flow rate sensor.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow diagnosing an abnormality of the flow rate sensor (Nagai: [0008] “The diagnostic mechanism is configured to subsequently determine whether or not a difference between the calculated diagnostic volume and the preset reference volume is equal to or less than an allowable value, and in the case where a difference equal to or more than the allowable value appears, determine that the measured value outputted from the flow rate sensor has abnormality.”).



Claims 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ding, in view of Glime, further in view of Valentine, further in view of Banares.

Regarding claim 11, Ding, Glime and Valentine teach all the features of claims 8 and 10.
Ding further teaches:
wherein the control module is further configured to detect a deviation of accuracy based on the calibration parameter and set off an alarm to alert the user of the deviation; (Ding: [0028] “In one embodiment the mass flow controller is further configured to compare the verified flow rate Qv, with the flow rate measured by the first flow meter Qt, and wherein a flow error alarm signal is provided if the deviation between Qt and Qv exceeds the threshold.”; [0046] “Should the output signal of comparator 76 exceed the threshold value (wherein the two meters provide different flow measurements such that the difference between the two exceed a predetermined threshold), the threshold detector provides an alarm or indicating signal to alert the user that at least one of the meters is inaccurate, and that the MFC should be taken off line and further tested.”) [Comparing to determine deviation reads on “configured to detect a deviation of accuracy”.]

Ding, Glime and Valentine do not explicitly teach: wherein the alarm is further configured to transmit an alarm signal over a communication protocol.
Banares teaches:
wherein the alarm is further configured to transmit an alarm signal over a communication protocol. (Banares: [0048] “In certain embodiments, the mass flow controller 100 may also transmit the results to the tool controller 200 and/or may be configured to raise an alarm when its internal rate of decay measurement shows that the characteristics of the device have changed by a certain amount in a given period of time (step 322).”; [0044] “Therefore, in accordance with the disclosed embodiments, in order to interrupt the delivery of gas to the mass flow controller 100, the mass flow controller 100 may be configured with a software protocol to communicate with the tool controller 200 to have the tool controller issue a pilot valve control signal to close the tool pilot valve 204, which in turn causes the upstream isolation valve 210 to close, thereby shutting the gas supply to the mass flow controller 100 for enabling the mass flow controller 100 to perform an in-situ rate of decay measurement for self-detecting any performance loss.”) [See the sequence of communication using “a communication protocol” as illustrated in figures 3-4.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ding, Glime, Valentine and Banares before them, to modify the diagnosing and calibrating of the mass flow controller to incorporate transmitting alarm signal using the software protocol to communicate with the tool controller.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for a proper configuration for alarm communication amongst controllers (Banares: [0048] “In certain embodiments, the mass flow controller 100 may also transmit the results to the tool controller 200 and/or may be configured to raise an alarm when its internal rate of decay measurement shows that the characteristics of the device have changed by a certain amount in a given period of time (step 322).”).

Regarding claim 14, Ding, Glime and Valentine teach all the features of claims 8 and 12.
Ding, Glime and Valentine do not explicitly teach: wherein the control module is configured to calculate a leak-by value based on the rate of decay.
Banares teaches:
wherein the control module is configured to calculate a leak-by value based on the rate of decay. (Banares: [0013] “Still, the disclosed embodiments also include a mass flow controller that includes an inlet for receiving the fluid; a flow path in which the fluid passes through the mass flow controller; a mass flow sensor for providing a signal corresponding to mass flow of the fluid through the flow path; an adjustable valve for regulating the flow of the fluid out of an outlet of the mass flow controller; a controller configured to apply a valve control signal to adjust the adjustable valve to a desired valve position to control the flow of the fluid out of an outlet of the mass flow controller; a communication interface for communicating with a tool controller; and at least one processing component configured to execute instructions to: perform an in-situ rate of decay measurement; determine a first valve leak value based on the rate of decay measurement; perform a flow measurement using the flow sensor while performing the in-situ rate of decay measurement; determine a second valve leak value measured by the flow sensor; determine a sensor offset correction value based on a difference between the first valve leak value and the second valve leak value; and apply the sensor offset correction value in zeroing the flow sensor.”) [Determining the leak vale based on the rate of decay reads on “to calculate a leak-by value based on the rate of decay”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ding, Glime, Valentine and Banares before them, to modify the diagnosing and calibrating of the mass flow controller to incorporate determining leak value of the valves in realtime.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for correcting accuracy of the mass flow controller by determining leak values and offsetting the output accordingly (Banares: [0006] “To combat one or more of the above problems, the disclosed embodiments include a system and method for providing a self-validating mass flow controller that is configured to determine valve leak and sensor offset simultaneously.  In addition, the disclosed embodiments may utilize the self-validating procedure for real time in-situ correction of a mass flow controller or mass flow meter's output for zero offset or zero drift in the presence of valve leak.  This will enable the MFC or MFM to provide real time accurate information without requiring down time to make the measurements.”).



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ding, in view of Glime, further in view of Valentine, further in view of Nagase et al. (US 2017/0315051 A1), hereinafter ‘Nagase’.
Regarding claim 15, Ding, Glime and Valentine teach all the features of claim 8.
Ding, Glime and Valentine do not explicitly teach: a wireless antenna that can receive signals and transmit signals.
Nagase teaches:
a wireless antenna that can receive signals and transmit signals. (Nagase: [0264] Mass flow controllers (1801-1 to 1801-3), a pressure controller 1805, and the gas concentration measurement means 1710 of the production line 1800 are each provided with communication means (1806-1 to 1806-6) having the function of communicating with communication means 1804, comprising a wireless antenna, and controlling the device.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ding, Glime, Valentine and Nagase before them, to modify the diagnosing and calibrating of the mass flow controller to incorporate a wireless communication network and, accordingly, a wireless antenna.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for communication regardless of the location of the central control room (Nagase: [0263] “Communication between the production line 1800 and the central monitoring and control system 1803 located in the central control room 1802 is performed wirelessly.”).



Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ding, in view of Hains et al. (US 2013/0174649 A1), hereinafter ‘Hains’, further in view of Valentine.

Regarding claim 16, Ding teaches:
A method for tuning a mass flow control apparatus, the method comprising: (Ding: [0003] This disclosure relates generally to mass flow controllers (MFCs), and more particularly to a system for and method of monitoring flow through MFCs in real time.”; [0005] “Mass flow controllers (MFCs) are devices for measuring and controlling the flow of gases.  They are usually used to control the flow of gases during a semiconductor manufacturing process wherein the flow of gases into a semiconductor tool, such as a vacuum chamber, must be carefully controlled in order to produce high yield semiconductor products. MFCs are usually designed and calibrated to control specific types of gas at particular ranges of flow rates.”; [0008] “The pressure sensor, upstream flow proportional control valve and system processor/controller are further constructed and arranged so as to form a closed-loop pressure controller configured to regulate the pressure inside the predefined volume.”; [0009] “In one embodiment the closed-loop pressure controller is further constructed and arranged so that the upstream proportional control valve can be adjusted so as to let the inside pressure of the predefined volume rise to the upstream pressure of inlet gas sufficiently slow so as to avoid in-rush gas.”)[Arranging the closed-loop pressure controller reads on “tuning”.]
providing a main fluid flow path connected to a proportional valve, an inlet valve …; (Ding: [0008] “In accordance with one embodiment, a mass flow controller is provided for controlling the flow of gas from a source to a target.  The mass flow controller comprises: first and second flow meters, and upstream and downstream proportional control valves.  The first flow meter is constructed and arranged to measure the flow rate of the mass of a gas through the mass flow controller as a function of thermal sensing mass flow.  The second flow meter includes a pressure sensor and a structure defining a predefined volume for receiving gas flowing through the mass flow controller.  The second flow meter is constructed and arranged to measure flow rate of the mass of the gas through the mass flow controller as a function of measured rate of decay of the gas pressure when allowed to flow from a predefined volume.  The upstream proportional control valve is constructed and arranged to selectively control the rate of flow of gas into the mass flow controller.  The downstream proportional control valve is constructed and arranged so as to control the flow rate of the mass of the gas from the mass flow controller in response to a control signal generated as a function of a set point and the flow rate as measured by one of the flow meters.”) [The upstream proportional control valve reads on “an inlet valve”, and the downstream proportional control valve reads on “a shut off valve”, and each valve is “a proportional valve”.]
receiving, from a customer tool, an input signal for a gas that is flowing from the customer tool through the main fluid flow path; adjusting the proportional valve, based on the input signal; determining a response to the flow rate after the adjustment of the proportional valve.(Ding: [0008] In accordance with one embodiment, a mass flow controller is provided for controlling the flow of gas from a source to a target.  The mass flow controller comprises: first and second flow meters, and upstream and downstream proportional control valves.  The first flow meter is constructed and arranged to measure the flow rate of the mass of a gas through the mass flow controller as a function of thermal sensing mass flow.  The second flow meter includes a pressure sensor and a structure defining a predefined volume for receiving gas flowing through the mass flow controller.  The second flow meter is constructed and arranged to measure flow rate of the mass of the gas through the mass flow controller as a function of measured rate of decay of the gas pressure when allowed to flow from a predefined volume.  The upstream proportional control valve is constructed and arranged to selectively control the rate of flow of gas into the mass flow controller.  The downstream proportional control valve is constructed and arranged so as to control the flow rate of the mass of the gas from the mass flow controller in response to a control signal generated as a function of a set point and the flow rate as measured by one of the flow meters.”; [0017]-[0020] “[0017] In one embodiment the mass flow controller and the processor/controller are configured and arranged to operate as follows: [0018] (a) when the set point at zero the flow control valve is closed, and the second control valve upstream from the flow control valve is opened to allow the gas from the source to fill the predefined volume.  Then the second control valve is closed; [0019] (b) when a flow set point is changed from zero to a non-zero value, the second control valve is kept close and the flow control valve is opened to regulate the flow Qt measured by the first flow meter to the flow set point; [0020] (c) for a predetermined period of time, the mass flow controller verifies the flow rate based on the rate of decay of the pressure signal in accordance with the following relationship: Qv=-V[d(P/T)]/dt”; [0029] “In one embodiment the mass flow controller is configured to perform self-calibration based on the measured values of Qv and Qt.”) [Receiving the predefined volume of gas reads on “receiving an input signal” that starts the process of gas filling up with gas pressure for calibration process, the flow control valve opening to regulate the flow Qt reads on “adjusting the proportional valve”, and measuring Qt to the flow set point reads on “determining a response”. The mass flow controller portion that performs the calibration function reads on “a customer tool”.] 

Ding does not explicitly teach: … a shut off valve; the shut off valve located downstream from the inlet valve on the main fluid flow path; the response comprises an overshoot from the input signal; and determining a tuning parameter based on the response.
Hains teaches: … a shut off valve; the shut off valve located downstream from the inlet valve on the main fluid flow path. (Hains: [0016], figure 2 “FIG. 2 is an illustration of an exemplary fluid leak detection system indicated by reference number 210.  The fluid leak detection system 210 includes a fluid conduit 220, a shutoff valve 222, an inlet flow meter 224, an inlet valve 226, a supply manifold 228, a fluid-cooled device 230, a return manifold 232, an outlet valve 234, an outlet flow meter 236, and a check valve 240.”; [0017] “In an embodiment, the inlet valve 226 is a manual valve that is fluidly connected to the fluid conduit 220 and is open during operation of the fluid leak detection system 210.  The shutoff valve 222 is located downstream of the inlet valve 226 and is fluidly connected to and selectively blocks or restricts the fluid flow through the fluid conduit 220.  Specifically, the shutoff valve 222 is employed to substantially block the flow of fluid to the fluid leak detection system 210 based on certain operating conditions.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ding and Hains before them, to modify the calibrating of the mass flow controller to incorporate the shutoff valve downstream from the inlet valve.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve selectively blocking the flow of fluid through the fluid conduit on certain operating conditions (Hains: [0017] “The shutoff valve 222 is located downstream of the inlet valve 226 and is fluidly connected to and selectively blocks or restricts the fluid flow through the fluid conduit 220.  Specifically, the shutoff valve 222 is employed to substantially block the flow of fluid to the fluid leak detection system 210 based on certain operating conditions.”).

Ding and Hains do not explicitly teach: the response comprises an overshoot from the input signal; and determining a tuning parameter based on the response.
Valentine teaches:
the response comprises an overshoot from the input signal; and determining a tuning parameter based on the response. (Valentine: [0029], figure 3A “For example, FIG. 3A depicts a process 300A for automatically self-adjusting the tuning parameters such as, but not limited to, a valve pedestal value, for correcting a valve response of a MFC due to changes that occur over time and/or alternatively, due to a change in inlet pressure.”; [0032] “The process 300A, at step 300, begins by initializing the MFC during power up or during a change of gas to reload pertinent attributes from memory.  The process 300A then monitors the flow during the initial response of each setpoint change from zero to non zero (block 302) and measuring/determining whether the response fits within the allowable limits (block 304).  For example, in one embodiment, one measured value is the time to reach X% of the final setpoint (X typically 10%-20%, t20) and another measured value is the time to reach Y% of the final setpoint (Y typically 75%-95%, t.sub.95).  In certain embodiments, the disclosed embodiments could monitor the whole curve for fit against a nominal curve as opposed to only looking at t20 and t95.”; [0033] “Still, in some embodiments, a third measured value is the value of the overshoot the first time the flow passes the requested setpoint (ovs).  That value can be 100% to 125% of the final setpoint, but could be over 200% when the tuning is really poor.”; [0034] “If the response fits within the allowable limits, the process returns to step 302.  However, if the response does not fit within the allowable limits, the process automatically performs a self-adjustment to correct for the response (block 306).  For example, in one embodiment, the process may be configured to execute instructions to correct the response by adjusting the P, I and D parameters of the control loop.”) [The setpoint change reads on “the input signal”. Automatically correcting the response by adjusting P, I and D parameters reads on “determining a tuning parameter based on the response”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ding, Hains and Valentine before them, to modify the calibrating of the mass flow controller to incorporate automatic tuning upon changes to the control system.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve maintaining a proper behavior of the mass flow controller over time without expensive field service (Valentine: [0006] “Customers want repeatability from device to device.  To ensure that an MFC behaves correctly, the MFC is tuned.  Tuning is the process by which a specific MFC characteristic is calibrated so that each device may provide the same behavior when subjected to the same inputs.  For example, when given a particular setpoint, all MFCs are expected to reach that setpoint within a certain amount of time (e.g., 300 ms +/-50 ms).  It would not be of interest for the customer to get MFCs that are as fast as possible if one of them reaches setpoint in 150 ms and another in 400 ms.”; [0007] “Tuning an MFC is a difficult operation that requires specialized setup and experienced operators.  In addition, changes in the operating conditions and slight changes in the physical characteristics of the MFC can require expensive field service to retune the device after a few months of operation.”).

Regarding claim 17, Ding, Hains and Valentine teach all the features of claim 16.
Ding further teaches:
wherein the input signal is received at one or more configuration points on a flow spectrum of the mass flow control apparatus. (Ding: [0008] “The second flow meter is constructed and arranged to measure flow rate of the mass of the gas through the mass flow controller as a function of measured rate of decay of the gas pressure when allowed to flow from a predefined volume.”) [Filling the predefined volume of gas fully at the volume reads on “at one or more configuration points on the flow spectrum of the mass flow control apparatus”.]



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ding, in view of Hains, further in view of Valentine, further in view of Nagase.
Regarding claim 18, Ding, Hains and Valentine teach all the features of claim 16.
Ding, Hains and Valentine do not explicitly teach: wherein the input signal is received by a wireless antenna.
Nagase teaches:
wherein the input signal is received by a wireless antenna. (Nagase: [0264] Mass flow controllers (1801-1 to 1801-3), a pressure controller 1805, and the gas concentration measurement means 1710 of the production line 1800 are each provided with communication means (1806-1 to 1806-6) having the function of communicating with communication means 1804, comprising a wireless antenna, and controlling the device.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ding, Hains, Valentine and Nagase before them, to modify the diagnosing and calibrating of the mass flow controller to incorporate a wireless communication network and, accordingly, a wireless antenna.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for communication regardless of the location of the central control room (Nagase: [0263] “Communication between the production line 1800 and the central monitoring and control system 1803 located in the central control room 1802 is performed wirelessly.”).



Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ding, in view of Valentine, further in view of Ohmi et al. (US 2006/0236781 A1), hereinafter ‘Ohmi’.

Regarding claim 21, Ding and Valentine teach all the features of claim 1.
Ding further teaches: wherein the one or more measurements comprise an upstream measurement of the gas at a position in the main fluid flow path that is upstream from a flow restrictor and a downstream measurement of the gas at a position in the main fluid flow path that is downstream from the flow restrictor (Ding: [0045] “The second flow meter 50 is shown as a differential pressure flow meter.  For choked flow conditions, the flow meter 50 includes a flow restrictor 52 (for example, a critical flow nozzle or orifice), and a temperature sensor 54 and an upstream pressure sensor 56 arranged to measure the respective temperature and pressure of the gas flowing through the main flow path 34 upstream from the flow restrictor 52.  Data representing the sensed temperature and pressure is transmitted to the system controller for use in determining mass flow through the second flow meter 50 as a function of these sensed measurements.  For non-choked flow conditions, a second or downstream pressure sensor 58 is provided on the downstream side of the flow restrictor 52.  Data representing the sensed temperature, upstream pressure and downstream pressure is transmitted to the system controller 16 for determining mass flow through the second meter 50 as a function of the sensed measurements.  The second measurement provided by the second flow meter 50 (in both the choked and non-choked embodiments) is independent of the measurement provided by the first flow meter 30.”)

Ding and Valentine do not explicitly teach:
Ohmi teaches:
further comprising determining a ratio of the upstream measurement to the downstream measurement passes the ratio of the upstream measurement to the downstream measurement at which a determined flow rate is inaccurate. (Ohmi: [0017] “With the said controller, firstly a pressure ratio P.sub.2/P.sub.1 is computed with the detected upstream side pressure P.sub.1 and downstream side pressure P.sub.2 (23a), a judgment is made continually to find if the fluid is under critical conditions or non-critical conditions (23b), and the flow rate is computed with a flow rate equation Qc=KP when under critical conditions (23c), while the flow rate is computed with an empirical flow rate equation Qc'=KP.sub.2.sup.m(P.sub.1-P.sub.2).sup.n when under non-critical conditions.”; [0040] “The present invention as claimed in claim 13 according to claim 12 is so constituted that, by installing with a control computation circuit a pressure ratio computation circuit to compute the ratio of a fluid pressure P.sub.1 on the upstream side of an orifice and a fluid pressure P.sub.2 on the downstream side of an orifice, a critical conditions judgment circuit to judge a state of a fluid by comparing the aforementioned computed pressure ratio and a fluid's critical pressure ratio, the No. 2 flow rate computation circuit to compute a fluid's flow rate Q by using the equation Q=KP.sub.1 (where K is a proportional constant) when the fluid is under critical conditions, a fluid's flow rate Q computed by the aforementioned No. 2 fluid computation circuit when the fluid is under critical conditions and a fluid's flow rate value Q' corrected from the flow rate correction computation circuit when the fluid is under non-critical conditions are inputted respectively to the aforementioned flow rate computation circuit.”) [The orifice reads on “a flow restrictor”. The ratio of a fluid pressure P.sub.1 on the upstream side of an orifice and a fluid pressure P.sub.2 on the downstream side of an orifice reads on “a ratio of the upstream measurement to the downstream measurement”. The ratio compared with the critical ratio determines if pressure calculation is accurate or inaccurate, and accordingly the critical ratio reads on “determining a ratio … at which a determined flow rate is inaccurate”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ding, Valentine and Ohmi before them, to modify the differential pressure flow meter measurement to incorporate pressure ratio calculation and to compare with the critical ratio.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would allow for improving accuracy of the mass flow controller by using different equations to calculate the flow rate according to the comparison (Ohmi: [0017] “With the said controller, firstly a pressure ratio P.sub.2/P.sub.1 is computed with the detected upstream side pressure P.sub.1 and downstream side pressure P.sub.2 (23a), a judgment is made continually to find if the fluid is under critical conditions or non-critical conditions (23b), and the flow rate is computed with a flow rate equation Qc=KP when under critical conditions (23c), while the flow rate is computed with an empirical flow rate equation Qc'=KP.sub.2.sup.m(P.sub.1-P.sub.2).sup.n when under non-critical conditions.”).

Regarding claim 22, Ding, Valentine and Ohmi teach all the features of claims 1 and 21.
Ding further teaches:
further comprising activating an alarm when a ratio of the upstream measurement to the downstream measurement passes the ratio of the upstream measurement to the downstream measurement at which a determined flow rate is inaccurate. (Ding: [0046] “Referring to FIG. 3, the system controller 16 processes the outputs of the flow meters 70 and 72 so as to provide two flow measurements of the same flow through the MFC.  As shown flow meter 70 is provided to a flow control unit 74, which in turn applies a control signal to the proportional control valve 18.  A comparator 76 is provided to compare the data representing the sensed flow measurements provided by the two meters 70 and 72 to provide an output signal as a function of and representing any difference between the two measurements.  This output signal is compared to some threshold value (provided by threshold setting 80) by a threshold detector 78.  Should the output signal of comparator 76 exceed the threshold value (wherein the two meters provide different flow measurements such that the difference between the two exceed a predetermined threshold), the threshold detector provides an alarm or indicating signal to alert the user that at least one of the meters is inaccurate, and that the MFC should be taken off line and further tested.”) [The flow meter being inaccurate reads on “a ratio … passes the ratio …”, and providing alarm or indicating signal reads on “activating an alarm”.]



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/            Examiner, Art Unit 2116